 

AGREEMENT FOR THE PURCHASE OF COMMON STOCK

 

THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) made this 25th day of
July, 2007, by and between Kerry Tully (“Tully”) 2195 Yeates Court, Sarnia,
Ontario, N7T 7H4 whose is the president of Lutcam, Inc. (the “Company”), a
Nevada corporation, Dennis Kjeldsen (“Kjeldsen”) 366 Pine Court, Corunna,
Ontario N0N 1G0 who is a director of the Company (the “Sellers”) and Svetlana
Kozlovskai (“Kozlovskai”), 33 Odinzova Street, Apartment 56, City Minsk, Belarus
(the “Purchaser”) setting forth the terms and conditions upon which the Sellers,
will sell 2,500,000 shares of the Company's common stock (the “Shares”), owned
by them, to the Purchaser.

 

In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:

 

ARTICLE I

SALE OF SECURITIES

 

1.01      Subject to the terms and conditions of this Agreement the Seller
agrees to sell the Shares for a total of US$200,000 (the “Purchase Price”). This
is a private transaction between the Sellers and Purchaser.

 

                ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

The Sellers hereby represent and warrant to the Purchaser the following:

 

2.01       Organization. The Company is a Nevada corporation duly organized,
validly existing, and in good standing under the laws of that state, has all
necessary corporate powers to own properties and carry on a business, and is
duly qualified to do business and is in good standing in the state of Nevada and
elsewhere. All actions taken by the incorporators, directors and/or shareholders
of the Company have been valid and in accordance with the laws of the state of
Nevada.

 

2.02       Capital. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, $.001 par value, of which 3,086,000 shares
of Common Stock are issued and outstanding. There are no Preferred Shares
authorized. All outstanding shares are fully paid and non-assessable, free of
liens, encumbrances, options, restrictions and legal or equitable rights of
others not a party to this Agreement. At the Closing, there will be no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating the Company to issue or to transfer
from treasury any additional shares of its capital stock. None of the
outstanding shares of the Company are subject to any stock restriction
agreements. There are approximately 26 shareholders of record of the Company.
All of such shareholders have valid title to such shares and acquired their
shares in a lawful transaction and in accordance with Nevada corporate law and
the applicable securities laws of the United States.

 

 



 


--------------------------------------------------------------------------------



 

 

2.03       Financial Statements. Financial statements for the Company can be
found on Edgar and are true and correct.

 

2.04       Absence of Changes. Since December 31, 2006, there has been no change
in the financial condition or operations of the Company except changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse.

 

2.05       Filings with Government Agencies. the Company has made all required
filings with any Government agency, including the state of Nevada, that might be
required. Upon the purchase of the shares by the Purchaser the Purchaser will
have the full responsibility for filing any and all documents required by the
Securities and Exchange Commission and any other government agency that may be
required.

 

2.06       Liabilities. It is understood and agreed that the purchase of the
Shares is predicated on the Company not having any liabilities at closing, and
the Company will not, at the signing of this Agreement, and will not, as of
Closing, have any debt, liability, or obligation of any nature, whether accrued,
absolute, contingent, or otherwise that will not be paid at closing. The Company
is not aware of any pending, threatened or asserted claims, lawsuits or
contingencies involving the Company or its shares. There is no dispute of any
kind between the Company and any third party, and no such dispute will exist at
the Closing of this transaction. At the Closing, the Company will be free from
any and all liabilities, liens, claims and/or commitments. The Sellers agree to
indemnify the Purchaser against any past liabilities pertaining to its conduct
of business that should arise within 3 months of closing.

 

2.07       Tax Returns. the Company has filed all necessary tax returns. As of
closing, there shall be no taxes of any kind due or owing.

 

2.08       Ability to Carry Out Obligations. The Sellers have the right, power,
and authority to enter into, and perform his obligations under this Agreement.
The execution and delivery of this Agreement by the Sellers and the performance
by the Sellers of their obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation or any of the provisions
of or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company, the officers, directors or Sellers are a party, or by
which they may be bound, nor will any consents or authorizations of any party
other than those hereto be required, (b) an event that would cause the Company
(and/or assigns) to be liable to any party, or (c) an event that would result in
the creation or imposition of any lien, charge, or encumbrance on any asset of
the Company or upon the shares of the Company to be acquired by the Purchaser.

 

2.9          Contracts, Leases and Assets. The Company is not a party to any
contract, agreement or lease. (unless such contract, agreement or lease has been
assigned to another party or the Company has been released from its obligations
thereunder. No person holds a power of attorney from the Company or the Seller.
At the Closing, the Company will have no assets or liabilities.

 

 



 


--------------------------------------------------------------------------------



 

 

2.10       Compliance with Laws. The Company has complied, to the best of its
knowledge, in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation pertaining. To the best
of its knowledge, the Company has complied with all federal and state securities
laws in connection with the offer, sale and distribution of its securities. At
the time that the Company sold shares to the Sellers, the Company was entitled
to use the exemptions provided by the Securities Act of 1933 relative to the
sale of its shares. The shares being sold herein are being sold in a private
transaction between the Sellers and the Purchaser, and the Sellers make no
representation as to whether the Shares are subject to trading restrictions
under the Securities Act of 1933, as amended and rules thereunder.

 

2.11       Litigation. The Company is not (and has not been) a party to any
suit, action, arbitration, or legal administrative, or other proceeding, or
pending governmental investigation. To the best knowledge of the Sellers, there
is no basis for any such action or proceeding and no such action or proceeding
is threatened against the Company. The Company is not a party to or in default
with respect to any order, writ, injunction, or decree of any federal, state,
local, or foreign court, department, agency, or instrumentality.

 

2.12       Conduct of Business. Prior to the Closing, the Company shall conduct
its business in the normal course, and shall not (without the prior written
approval of Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its
Certificate of Incorporation or Bylaws, (iii) declare dividends, redeem or sell
stock or other securities (iv) incur any liabilities, except in the normal
course of business, (v) acquire or dispose of any assets, enter into any
contract, guarantee obligations of any third party, or (vi) enter into any other
transaction.

 

2.13       Corporate Documents. Each of the following documents, which shall be
true, complete and correct in all material respects, will be submitted at the
Closing:

 

 

(i)

Certificate of Incorporation and all amendments thereto;

 

 

(ii)

Bylaws and all amendments thereto;

 

 

(iii)

Minutes and Consents of Shareholders;

 

 

(iv)

Minutes and Consents of the board of directors;

 

 

(v)

List of officers and directors;

 

 

(vii)

Shareholder list, Stock register and stock certificate records of the Company;

 

2.14       Closing Documents. All minutes, consents or other documents
pertaining to the Company to be delivered at the Closing shall be valid and in
accordance with the laws of Nevada.

 

2.15       Title. The Sellers have good and marketable title to all of the
shares being sold by them to the Purchaser pursuant to this Agreement. The
Shares will be, at the Closing, free and clear of all liens, security interests,
pledges, charges, claims, encumbrances and restrictions of any kind,

 



 


--------------------------------------------------------------------------------



 

except for restrictions on transfer imposed by federal and state securities
laws. None of the shares are or will be subject to any voting trust or
agreement. No person holds or has the right to receive any proxy or similar
instrument with respect to such shares. Except as provided in this Agreement,
the Sellers are not a party to any agreement which offers or grants to any
person the right to purchase or acquire any of the Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Shares by Purchaser (and/or assigns) impair,
restrict or delay voting rights with respect to the Shares.

 

2.16       Transfer of Shares. The Sellers will have the responsibility for
sending all certificates representing the Shares being purchased, along with the
proper Stock Powers with Bank Signature Guarantees to the Escrow Agent for
delivery to the Purchaser.

 

The Purchaser will have the responsibility of sending the certificates, along
with stock powers to the Transfer Agent for the Company to have the certificates
changed into his respective names and denominations and the Purchaser shall be
responsible for all costs involved in such changes and in mailing new
certificates to all shareholders.

 

2.17       Representations. All representations shall be true as of the Closing
and all such representations shall survive the Closing.

 

ARTICLE III

CLOSING

 

3.01       Closing for the Purchase of Common Stock. The Closing (the “Closing”)
of this transaction for the Shares being purchased will occur when all of the
documents and consideration described in Paragraphs 2.13 above and in 3.02
below, have been delivered. Unless the Closing of this transaction takes place
on or before July ___, 2007, then either party may terminate this Agreement. If
this Agreement is terminated due to the failure of the Sellers to provide the
documents specified in Paragraphs 2.13 or the documents listed below in Section
3.02, then all consideration paid by the Purchaser shall be returned to the
Purchaser. If this Agreement is terminated by the Sellers due to the failure of
the Purchaser to provide the consideration specified below, then the Funds
previously paid by the Purchaser will be forfeited to the Sellers and the
Sellers shall have no further liability to the Purchaser and the Purchaser shall
have no further liability to the Seller.

 

This Agreement can be terminated in the event of any material breach by either
party.

 

3.02       Documents and Payments to be Delivered at Closing. As part of the
Closing of the Share purchase, those documents listed in 2.13 of this Agreement,
as well as the following documents, in form reasonably acceptable to counsel to
the parties, shall be delivered:

 

 

(a)

By the Sellers:

 

(i)         stock certificate or certificates, along with Bank Guaranteed stock
powers, representing Seller shares, endorsed in favor of the name or names as
designated by Purchaser or left blank;

 



 


--------------------------------------------------------------------------------



 

 

(ii)        the appointment of a new President, Secretary and Treasurer of the
Company as designated by Purchaser, and the resignation of all officers of the
Company.

 

(iii)       true and correct copies of all of the business and corporate records
of the Company, including but not limited to correspondence files, bank
statements, checkbooks, savings account books, minutes of shareholder and
directors meetings or consents, financial statements, shareholder listings,
stock transfer records, agreements and contracts; and

 

(iv)       such other documents of the Company as may be reasonably required by
Purchaser, if available.

 

 

(b)

By Purchaser:

 

(i)         wire transfer for the amount of $200,000 representing the payment
for the Purchase Price for the Shares.

 

ARTICLE IV

INVESTMENT INTENT

 

4.01       Transfer Restrictions. Purchaser (and/or assigns) agrees that the
securities being acquired pursuant to this Agreement may be sold, pledged,
assigned, hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.

 

4.02.      Investment Intent. The Purchaser is acquiring the Shares for its own
account for investment, and not with a view toward distribution thereof.

 

4.03.      No Advertisement. The Purchaser acknowledges that the Shares have
been offered to it in direct communication between it and the Sellers, and not
through any advertisement of any kind.

 

4.04.      Knowledge and Experience. (a) The Purchaser acknowledges that it has
been encouraged to seek its own legal and financial counsel to assist it in
evaluating this purchase. The Purchaser acknowledges that Sellers have given it
and all of its counselors access to all information relating to the Company’s
business that they or any one of them has requested. The Purchaser acknowledges
that it has sufficient business and financial experience, and knowledge
concerning the affairs and conditions of the Company so that it can make a
reasoned decision as to this purchase of the Shares and is capable of evaluating
the merits and risks of this purchase.

 

4.05.      Restrictions on Transferability. The Purchaser is aware of the
restrictions of transferability of the Shares and further understands the
certificates shall bear the following legend.

 

 



 


--------------------------------------------------------------------------------



 

 

(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.

 

(b) The Purchaser understands that the Shares may only be disposed of pursuant
to either               

 

(i) an effective registration statement under the Act, or

 

(ii) an exemption from the registration requirements of the Act.

 

(c) The Company and/or Seller has neither filed such a registration statement
with the SEC or any state authorities nor agreed to do so, nor contemplates
doing so in the future, and in the absence of such a registration statement or
exemption, the Purchaser may have to hold the Shares indefinitely and may be
unable to liquidate them in case of an emergency.

 

ARTICLE V

REMEDIES

 

5.01       Arbitration. Any controversy of claim arising out of, or relating to,
this Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Vancouver BC, in accordance with the Rules of the
Canadian Arbitration Association then existing, and judgment on the arbitration
award may be entered in any court having jurisdiction over the subject matter of
the controversy.

 

5.02       Termination. In addition to any other remedies, the Purchaser may
terminate this Agreement, if at the Closing, the Sellers have failed to comply
with all material terms of this Agreement has failed to supply any documents
required by this Agreement unless they do not exist, or has failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.

 

5.03       Indemnification. From and after the Closing, the Sellers agree to
indemnify the Purchaser against all actual losses, damages and expenses caused
by (i) any material breach of this Agreement by them or any material
misrepresentation of the Seller contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.

 

5.04       Indemnification Non-Exclusive The foregoing indemnification provision
is the in addition to, and not derogation of any statutory, equitable or common
law remedy any party may have for breach of representation, warranty, covenant
or agreement.

 



 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

MISCELLANEOUS

 

6.01     Captions and Headings. The article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.

 

6.02     No Oral Change. This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 

6.03      Non Waiver. Except as otherwise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly in writing and signed by the party against whom
such waiver is charged; and (i) the failure of any party to insist in any one or
more cases upon the performance of any of the provisions, covenants, or
conditions of this Agreement or to exercise any option herein contained shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants, or conditions, (ii) the acceptance of performance of
anything required by this Agreement to be performed with knowledge of the breach
or failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure, and (iii) no waiver by any party of one breach
by another party shall be construed as a waiver with respect to any other or
subsequent breach.

 

6.04       Time of Essence. Time is of the essence of this Agreement and of each
and every provision hereof.

 

6.05       Entire Agreement. This Agreement, including any and all attachments
hereto, if any, contain the entire Agreement and understanding between the
parties hereto, and supersede all prior agreements and understandings.

 

6.06      Significant Changes The Seller understands that significant changes
may be made in the capitalization and/or stock ownership of the Company, which
changes could involve a reverse stock split and/or the issuance of additional
shares, thus possibly having a dramatic negative effect on the percentage of
ownership and/or number of shares owned by present shareholders of the Company.

6.07      Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.

 

6.08      Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or on the second day if faxed, and properly addressed or faxed as
follows:

 

 



 


--------------------------------------------------------------------------------



 

 

If to the Sellers:

 

Tully and Kjeldsen

2195 Yeates Court

Sarnia, ON N7T 7H4

 

If to the Purchaser:

 

Svetlana Kozlovskaia

33 Odinzova Street, Apartment 56

City Minsk, Belarus

 

6.09   Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.

 

6.10     Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement.

 

6.11     Mutual Cooperation. The parties hereto shall cooperate with each other
to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein..

 

In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

 

/s/ Kerry Tully

/s/ Dennis Kjeldsen

/s/ Svetlana Kozlovskaia

Kerry Tully

Dennis Kjeldsen

Svetlana Kozlovskaia

 

 

 

CW1330057.1

 

 

 